      USDC IN/ND case 2:18-cv-00459 document 1 filed 12/07/18 page 1 of 7


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

Mark McGriff, Board of Trustees Chairman, and       )
William Nix, Board of Trustees Secretary, on behalf of
                                                    )
INDIANA STATE COUNCIL OF CARPENTERS                 )
PENSION FUND;                                       )
                                                    )
Mark McGriff, Board of Trustees Chairman, and       )
Greg Hauswald, Board of Trustees Secretary on       )
behalf INDIANA/KENTUCKY/OHIO REGIONAL               )
COUNCIL OF CARPENTERS DEFINED                       )
CONTRIBUTION PENSION TRUST FUND;                    )
                                                    )
Mark McGriff, Board of Trustees Co-Chairman, and    )
William Nix, Board of Trustees Co-Chairman, on      )
behalf of INDIANA/KENTUCKY/OHIO REGIONAL )
COUNCIL OF CARPENTERS WELFARE FUND;                 )
                                                    )
Mark McGriff, Board of Trustees Chairman, and       )
Joe Coar, Board of Trustees Secretary, on behalf of )
INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL )
OF CARPENTERS APPRENTICESHIP AND                    )
TRAINING FUND;                                      )
                                                    )
Douglas J. McCarron, Board of Trustees Chairman,    ) CASE NO. 2:18-cv-459
on behalf of UNITED BROTHERHOOD OF                  )
CARPENTERS APPRENTICESHIP TRAINING FUND )
OF NORTH AMERICA;                                   )
                                                    )
and,                                                )
                                                    )
INDIANA/KENTUCKY/OHIO REGIONAL                      )
COUNCIL OF CARPENTERS,                              )
                                                    )
                            Plaintiffs,             )
                                                    )
vs.                                                 )
                                                    )
SSL CONSTRUCTION SERVICES, LLC,                     )
                                                    )
                            Defendant.              )
      USDC IN/ND case 2:18-cv-00459 document 1 filed 12/07/18 page 2 of 7


                                            COMPLAINT

      Plaintiffs Mark McGriff, Board of Trustees Chairman, and William Nix, Board of

Trustees Secretary, on behalf of INDIANA STATE COUNCIL OF CARPENTERS

PENSION FUND; Mark McGriff, Board of Trustees Chairman, and Greg Hauswald, Board

of Trustees Secretary on behalf of INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL

OF CARPENTERS DEFINED CONTRIBUTION PENSION TRUST FUND; Mark

McGriff, Board of Trustees Co-Chairman, and William Nix, Board of Trustees Co-

Chairman, on behalf of INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF

CARPENTERS WELFARE FUND; Mark McGriff, Board of Trustees Chairman, and Joe

Coar, Board of Trustees Secretary, on behalf of INDIANA/KENTUCKY/OHIO REGIONAL

COUNCIL OF CARPENTERS JOINT APPRENTICESHIP AND TRAINING FUND;

Douglas    J.   McCarron,     Board    of    Trustees   Chairman,    on   behalf   of   UNITED

BROTHERHOOD OF CARPENTERS APPRENTICESHIP TRAINING FUND OF

NORTH AMERICA; and, INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF

CARPENTERS, by their attorneys, PAUL T. BERKOWITZ & ASSOCIATES, LTD.,

complain of Defendant SSL CONSTRUCTION SERVICES, LLC, stating as follows:

                                             COUNT I

      1.        This action arises under and jurisdiction resides with this Court pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001, et seq.,

("ERISA") and more particularly under Sections 502 and 515 of ERISA, 29 U.S.C. §1132 and

§1145, and is brought by Plaintiffs Mark McGriff, Board of Trustees Chairman, and William

Nix, Board of Trustees Secretary, on behalf of INDIANA STATE COUNCIL OF

CARPENTERS PENSION FUND; Mark McGriff, Board of Trustees Chairman, and Greg

                                                 2
       USDC IN/ND case 2:18-cv-00459 document 1 filed 12/07/18 page 3 of 7


Hauswald, Board of Trustees Secretary on behalf of INDIANA/KENTUCKY/OHIO

REGIONAL COUNCIL OF CARPENTERS DEFINED CONTRIBUTION PENSION

TRUST FUND; Mark McGriff, Board of Trustees Co-Chairman, and William Nix, Board of

Trustees    Co-Chairman,       on     behalf   of   INDIANA/KENTUCKY/OHIO                REGIONAL

COUNCIL OF CARPENTERS WELFARE FUND; Mark McGriff, Board of Trustees

Chairman,      and       Joe   Coar,     Board      of    Trustees   Secretary,     on    behalf    of

INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS JOINT

APPRENTICESHIP AND TRAINING FUND; Douglas J. McCarron, Board of Trustees

Chairman,      on     behalf     of     UNITED           BROTHERHOOD         OF      CARPENTERS

APPRENTICESHIP TRAINING FUND OF NORTH AMERICA (collectively referred to as

the “Trust Funds”) in order to judicially enforce the obligations owed, and breached, by Defendant

SSL CONSTRUCTION SERVICES, LLC (“SSL Construction”) to the Plaintiffs Trust Funds.

More specifically, Plaintiffs Trust Funds seek to compel Defendant SSL Construction to submit to a

payroll audit for the period of January 1, 2017 through June 30, 2018. Plaintiffs Trust Funds seek

to be reimbursed for the costs of the audit and their attorneys’ fees and costs incurred as a result of

being forced to file the instant civil action. Additionally, Plaintiffs Trust Funds seek to compel SSL

Construction to pay any delinquent contributions which are uncovered by the audit, plus liquidated

damages, and interest.

       2.      Plaintiffs Trust Funds are employee benefit funds within the meaning of and subject

to ERISA. Plaintiffs Trust Funds provide benefits for employees working within this judicial

district and are, themselves, administered in this judicial district, with the exception of the

UBCATF.




                                                    3
       USDC IN/ND case 2:18-cv-00459 document 1 filed 12/07/18 page 4 of 7


        3.         At all times material herein, SSL Construction has employed employees working

within this judicial district.

        4.         At all times material herein, SSL Construction has been signatory to a collective

bargaining agreement with the Indiana/Kentucky/Ohio Regional Council of Carpenters’ (“Union”)

and, as such, is also specifically and expressly bound by the Plaintiffs Trust Funds’ Agreements and

Declarations of Trust (“Trust Agreements”).

        5.         The Union’s collective bargaining agreement and the Trust Agreements by which

SSL Construction has agreed to be bound provide, inter alia, that field audits of an employer’s

payroll and related records may be made by the Trust Funds so as to insure that the appropriate

employer contributions are made to the Funds, that liquidated damages and interest fees are charged

to any contribution which is not paid in a timely fashion and that the Funds’ costs (attorneys’ fees,

etc.) incurred in enforcing the audit requirement and/or in collecting delinquent contributions,

interest and liquidated damages are paid by the contractor refusing to make such payment and/or

permit the audit.

        6.         Despite Plaintiffs Trust Funds’ requests, SSL Construction has failed to permit

Plaintiffs Trust Funds’ designated field auditor to review SSL Construction’ payroll books and

related records.

        7.         Plaintiffs have satisfied all statutory prerequisites as set forth in 29 U.S.C. §1132(h).

        WHEREFORE, Plaintiffs pray that this Court order that:

        1.         SSL Construction make available to the Plaintiffs Trust Funds’ auditors the

following records for the period of January 1, 2017 through June 30, 2018: (a) Master list of all

employees, regardless of craft or occupation, showing employees’ social security number(s) and

craft (occupation or trade); (b) Calendar year-to-date summary showing regular, overtime and

                                                      4
       USDC IN/ND case 2:18-cv-00459 document 1 filed 12/07/18 page 5 of 7


double time hours with corresponding earnings; (c) quarter-to-date summary showing regular,

overtime and double time hours with corresponding earnings; (d) quarterly Federal 941’s and State

UC’s (Workforce Development Contribution Reports); (e) W-2’s with W-3, 1099’s with 1096; (f)

Corporate or Individual tax form (1120, 1120S, 1040, or 1065) dependent on company’s tax status;

(g) job site list, showing city and state; (h) chart of accounts, and detail from the General Ledger for

outside labor, casual labor, or subcontractors; (i) subcontractor listings showing names, dates and

amounts, with job location and work performed; (j) time cards or time sheets; (k) check registers

(cash disbursements); (l) contribution reports for all jurisdictions; and, (m) any such other financial

records as are required by the auditors in order to determine the amount of contributions and

deductions owed to the Plaintiffs Trust Funds by SSL Construction.

       2.       Within a reasonable time after completion of the inspection of all payroll books

and records of SSL Construction, Plaintiffs Trust Funds shall file with the Court, and serve upon

SSL Construction, an itemized statement of all delinquent contributions, deductions, interest,

liquidated damages, late fees and audit costs Plaintiffs claim SSL Construction owes them.

Absent objection, within fifteen (15) business days of service upon SSL Construction, the Court

shall enter final judgment in favor of the Plaintiffs Trust Funds and against SSL Construction in

the amount requested. In the event of an objection, the Court will determine the need for a

further hearing;

       3.       SSL Construction pay statutory post-judgment interest on all delinquent

contributions and deductions found due, herein;

       4.       SSL Construction pay Plaintiffs Trust Funds’ attorneys’ fees and costs; and,

       5.       Such other relief that this Court may find proper be entered against SSL

Construction.

                                                   5
       USDC IN/ND case 2:18-cv-00459 document 1 filed 12/07/18 page 6 of 7


                                             COUNT II

       1.      Plaintiff   INDIANA/KENTUCKY/OHIO                 REGIONAL          COUNCIL      OF

CARPENTERS (“Union”) is a labor organization whose duly authorized officers and/or agents are

engaged in representing and/or acting for members within this judicial district.

       2.      At all times material herein, Defendant SSL CONSTRUCTION SERVICES,

LLC (“SSL Construction”) has been engaged in an industry affecting interstate commerce and

employing individuals working within this judicial district.

       3.      This Court has jurisdiction of this action pursuant to Section 301 of the Labor-

Management Relations Act, 1947, as amended, 29 U.S.C. §185 (“LMRA”).

       4.      At all times material herein, SSL Construction has been a signatory to a collective

bargaining agreement with the Union. Included among the contractual obligations between the

parties is the requirement that SSL Construction make certain payroll deductions and contributions

to the Union (other than those identified in Count I) (“deductions”). Additionally, said collective

bargaining agreement provides that the Union’s costs (attorneys’ fees, etc.) incurred in enforcing

the payroll audit requirement and/or in collecting delinquent payroll deductions and interest are to

be paid by the contractor refusing to make such payment and/or permit the audit.

       5.      SSL Construction is in breach of its contractual obligations to the Union by failing

to permit an audit of its payroll books and records so that it can be determined whether SSL

Construction has made the proper payments and done so on a timely basis for the period of January

1, 2017 through June 30, 2018.

       WHEREFORE, Plaintiff Union prays that this Court order that:

       1.      SSL Construction pay the delinquent deductions, interest and liquidated damages, if

any, found due to Plaintiff Union for the period of January 1, 2017 through June 30, 2018;

                                                  6
      USDC IN/ND case 2:18-cv-00459 document 1 filed 12/07/18 page 7 of 7


       2.       SSL Construction pay statutory post-judgment interest on all delinquent

deductions, as found due by this order;

       3.       SSL Construction pay Plaintiff’s attorneys’ fees and costs; and,

       4.       Such other relief that this Court may find proper be entered against SSL

Construction.



                                       Respectfully submitted,

                                       PAUL T. BERKOWITZ & ASSOCIATES, LTD.



                                       By              /s/ Paul T. Berkowitz
                                                      PLAINTIFFS’ ATTORNEYS




PAUL T. BERKOWITZ & ASSOCIATES, LTD.
123 West Madison Street, Suite 600
Chicago, Illinois 60602
P: (312) 419-0001
F: (312) 419-0002
E: paul@ptblaw.com
Attorney ID #19025-49




                                                  7
